Shaw. C. J.
Certainly this motion in arrest of judgment cannot be maintained. All is right on the record; and what the defendants complain of is an irregularity in taking the verdict; which, if well founded, would afford no cause for arresting the judgment. If any injustice had been done thereby, it should be corrected by setting the verdict aside and ordering a new trial. The paper sealed up by the jury was not technically a verdict. Such a paper is not a verdict, till it is affirmed and recorded. Roberts v. Rockbottom Co. 7 Met. 49. Co. Lit. 227 b.
In Halsey v. Woodruff, 9 Pick. 555, and that class of cases, where there was a joint charge of trespass against several, a verdict of guilty, and several damages, the plaintiffs were permitted 1o enter one joint judgment against all, assuming *505the largest sum assessed against any one as the damages against all, de melioribus damnis. Those were cases where such a verdict as that in question had been offered and amended, and stood as the basis of the judgment. But here, when the sealed paper was opened, it was rightly explained to the jury, by the judge, that the law required joint damages. They had already found that the plaintiff ought to receive, for his indemnity, twenty three dollars and forty nine cents, the aggregate of the three several sums. They adopted the amendment, (not having been discharged,) unanimously affirmed it as their verdict, and authorized it to be so recorded.

Motion overruled, and judgment on the verdict.